UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 04-2032


PETER C. ANDRESEN,
                                                  Plaintiff - Appellant,

          versus


PROVIDENT BANK OF MARYLAND; GARY A. ROSEN,
Trustee;
                                       Defendants - Appellees,
          and

UNITED STATES   TRUSTEE   FOR    THE   DISTRICT   OF
MARYLAND,

                                                       Trustee - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-3567-AW; BK-01-25370)


Submitted:   November 18, 2004             Decided:     November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter C. Andresen, Appellant Pro Se. Mark S. Devan, COVAHEY,
BOOZER, DEVAN & DORE, P.A., Towson, Maryland; Gary A. Rosen,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Peter C. Andresen appeals the district court’s orders

dismissing his appeal from the bankruptcy court and denying his

motion for reconsideration.          We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Andresen v. Provident Bank, No. CA-03-

3567-AW; BK-01-25370 (D. Md. filed June 30, 2004 & entered July 1,

2004; July 14, 2004).        We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -